                  Case 20-11558-KBO             Doc 368        Filed 06/29/20        Page 1 of 10



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          )   Chapter 11
                                                                )
                                                                )
24 HOUR FITNESS WORLDWIDE, INC, et al.,1                        )   Case No. 20-11558 (KBO)
                                                                )   (Jointly Administered)
                                                                )
                                           Debtors.             )   Related to Docket Nos. 17, 132, 136, 232
                                                                )

  REQUEST OF BRIXMOR OPERATING PARTNERSHIP LP, CENTENNIAL REAL
     ESTATE COMPANY, LLC, CENTERCAL PROPERTIES, LLC, CITIVEST
 COMMERCIAL INVESTMENTS, LLC, FEDERAL REALTY INVESTMENT TRUST,
  GS PACIFIC ER LLC, HOUSTON WILLOWBROOK LLC, PGIM REAL ESTATE,
    REALTY INCOME CORPORATION, SEVEN HILLS PROPERTIES 31, LLC,
SHOPONE CENTERS REIT INC., STARWOOD RETAIL PARTNERS, LLC, AND THE
           MACERICH COMPANY FOR ADEQUATE PROTECTION

           Brixmor Operating Partnership LP, Centennial Real Estate Company, LLC, CenterCal

Properties, LLC, Citivest Commercial Investments, LLC, Federal Realty Investment Trust, GS

Pacific ER LLC, Houston Willowbrook LLC, PGIM Real Estate, Realty Income Corporation,

Seven Hills Properties 31, LLC, ShopOne Centers REIT Inc., Starwood Retail Partners, LLC,

and The Macerich Company (the “Landlords”) hereby file this Request for Adequate Protection

(the “Request”) in response to the (1) Motion of Debtors for Entry of Order (I) Extending Time

for Performance of Obligations Arising Under Unexpired Non-Residential Real Property Leases,

and (II) Granting Related Relief [D.I. 132] (the “Extension Motion”) and (2) Motion of Debtors

for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition

Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and

Providing Superpriority Administrative Expense Claims, (IV) Granting Adequate Protection to

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
    Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
    San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS
    FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address is
    12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
                 Case 20-11558-KBO              Doc 368        Filed 06/29/20        Page 2 of 10




Prepetition Lenders, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and

(VII) Granting Related Relief [D.I. 17] (the “DIP Motion”),2 and respectfully represent as

follows:

    I.    BACKGROUND FACTS

                   1.       On June 15, 2020 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code with the United States

Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), which cases have been

jointly consolidated for administrative purposes only (the “Chapter 11 Cases”). The Debtors

continue to operate their businesses and manage their properties as debtors and debtors-in-
                                                                        3
possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.                       No trustee or examiner has been

appointed in the Chapter 11 Cases.

                   2.       The Debtors lease retail space (the “Premises”) from the Landlords

pursuant to unexpired leases of nonresidential real property (individually, a “Lease,” and

collectively, the “Leases”) at the locations (the “Centers”) set forth on the attached Schedule A.

                   3.       Each Lease is a lease “of real property in a shopping center” as that term is

used in Section 365(b)(3). See In re Joshua Slocum, Ltd., 922 F.2d 1081, 1086-87 (3d Cir.

1990).

                   4.       On the Petition Date, the Debtors filed the DIP Motion seeking, inter alia,

post-petition financing and a full roll-up of obligations held by the DIP Lenders under the

Prepetition Secured Credit Facility and use of cash collateral on an interim and final basis. On

June 16, 2020, the Court entered an Order granting interim relief on the DIP Motion, including

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Extension
    Motion and the DIP Motion, as applicable.
3
    Unless otherwise specified, all statutory references to “Section” are to 11 U.S.C. §§ 101 et seq. (the “Bankruptcy
    Code”).



                                                      2
             Case 20-11558-KBO         Doc 368     Filed 06/29/20     Page 3 of 10




approval of an Interim DIP Budget (the “Interim DIP Order”). While the Interim DIP Budget

approved in connection with the Interim DIP Order may provide that sufficient funds will be

available to pay any deferred lease obligations upon the expiration of the Extension Period on

August 14, 2020 (or as early as the week ending July 10, 2020 in connection with the Final DIP

Hearing (defined below)), the Debtors have not committed to make those payments and may not

have the authority to do so if an event of default occurs before that time. One of the milestones

under the Debtors’ DIP financing requires entry into a Restructuring Support Agreement by no

later than August 9, 2020. If the Debtors should fail to reach such an agreement with their

lenders by this date, the Debtors face administrative insolvency upon that event of default, and

the payment of the deferred lease obligations will be in jeopardy. The DIP Motion is set for final

hearing on July 14, 2020 at 11:00 a.m. prevailing Eastern Time (the “Final DIP Hearing”).

               5.     On June 16, 2020, the Debtors also filed the Extension Motion seeking,

inter alia, an extension of the time for the Debtors’ timely performance their obligations arising

under their leases within 60 days of the Petition Date (the “Deferred Lease Obligations”) through

and including August 14, 2020 (the “Extension Period”), and the imposition of an automatic stay

on any pleadings or motions seeking relief from the automatic stay or to compel the rejection,

assumption or assignment of any lease with the Debtors, regardless of whether such pleadings or

motions seek relief unrelated to obligations that have been suspended during the Extension

Period.

               6.     On June 23, 2020, Landlords filed the Objection of Brixmor Operating

Partnership LP, Centennial Real Estate Company, LLC, CenterCal Properties, LLC, Citivest

Commercial Investments, LLC, Federal Realty Investment Trust, GS Pacific ER LLC, Houston

Willowbrook LLC, PGIM Real Estate, Realty Income Corporation, Seven Hills Properties 31,




                                            3
             Case 20-11558-KBO         Doc 368      Filed 06/29/20     Page 4 of 10




LLC, ShopOne Centers REIT Inc., Starwood Retail Partners, LLC, and The Macerich Company

to the Motion of Debtors for Entry of Order (I) Extending Time for Performance of Obligations

Arising Under Unexpired Non-Residential Real Property Leases, and (II) Granting Related

Relief [D.I. 232] (the “Objection”).

               7.      A hearing on the Extension Motion and the Objection is scheduled for July

1, 2020 at 3:30 p.m. (ET).

 II.   REQUEST FOR ADEQUATE PROTECTION

               8.      If the Bankruptcy Court is inclined to grant the Extension Motion, the

Bankruptcy Code requires the Debtors to make certain minimum payments and provide adequate

protection to the Landlords during the Extension Period.

               9.      Section 363(e) provides:

               Notwithstanding any other provision of this section, at any time, on
               request of an entity that has an interest in property used, sold, or
               leased, or proposed to be used, sold, or leased, by the trustee, the
               court, with or without a hearing, shall prohibit or condition such
               use, sale, or lease as is necessary to provide adequate protection
               of such interest. . . ..

11 U.S.C. § 363(e) (emphasis supplied).

               10.     Section 363(e) is straightforward and non-discretionary. If a creditor with

an “interest” in property used by the Debtors makes a request for adequate protection, then the

court “shall” prohibit or condition the use of such property on the provision of adequate

protection. 11 U.S.C. § 363(e); In re Worldcom, 304 B.R. 611 (Bankr. S.D.N.Y. 2004); see also

In re Metromedia Fiber Network, Inc., 290 B.R. 487, 491 (Bankr. S.D.N.Y. 2003) (“Section

363(e) is not permissive or discretionary . . . .”). The U.S. Supreme Court has held that the term

“interest” “is the most general term that can be employed to denote a right, claim, title, or legal

share in something.” Russello v. U.S., 464 U.S. 16, 21 (1983).



                                             4
                  Case 20-11558-KBO              Doc 368       Filed 06/29/20        Page 5 of 10




                    11.      A landlord undeniably holds an interest in property that it owns and leases

to a debtor, as well as an interest in the lease itself, the rents due under that lease, and the

proceeds of the lease. Thus, courts uniformly have held that Section 363(e) grants landlords

rights to adequate protection. See Matter of Cont’l Airlines, Inc., 154 B.R. 176, 180 (Bankr. D.

Del. 1993) (finding that adequate protection is available under § 363(e) for a decrease in value

due to the use, sale, or lease of an entity’s interest in property) (emphasis added); In re Ames

Department Stores, Inc., 136 B.R. 357, 359 (Bankr. S.D.N.Y. 1992) (“Section 363(e) of the

Bankruptcy Code reserves for bankruptcy courts the discretion to condition the time, place and

manner of Store Closing Sales, thereby providing adequate safeguards to protect shopping center

landlords and their other tenants, while allowing the Trustee to fulfill its fiduciary obligations”);

In re P.J. Clarke’s Rest. Corp., 265 B.R. 392, 404 (Bankr. S.D.N.Y. 2001) (providing that a

“landlord’s right to adequate protection seems to follow clearly from the language of Section

363(e)”); In re Ernst Home Center, Inc., 209 B.R. 955, 966-67 (Bankr. W.D. Wash. 1997)

(finding that adequate protection is available to real property lessors under Section 363(e)); In re

RB Furniture, Inc., 141 B.R. 706, 713-14 (Bankr. C.D. Cal. 1992) (adequate protection under

Section 363(e) may even be broader than the rights encompassed under Section 365(d)(3), given

it “is a fluid concept that reflects all the circumstances surrounding a debtor’s use of property”).

Thus, Landlords are entitled to adequate protection.

                    12.      The plain language of section 361 of the Bankruptcy Code dictates that

adequate protection may take one of three forms: a debtor may (i) tender an upfront cash

payment or periodic cash payments, (ii) grant replacement liens, or (iii) grant other related relief

(other than an administrative claim under section 503(b)(1) of the Bankruptcy Code4) amounting


4
    Section 361(3) makes clear that adequate protection may not take the form of a deferred administrative claim.



                                                       5
             Case 20-11558-KBO         Doc 368      Filed 06/29/20    Page 6 of 10




to the indubitable equivalent of the protected party’s interest in the property. See 11 U.S.C.

§ 361; In re Kellstrom Indus., Inc., 282 B.R. 787, 794 (Bankr. D. Del. 2002).

               13.    Landlords are entitled to adequate protection pursuant to sections 363(e)

and 361 of the Bankruptcy Code during the Extension Period and, as adequate protection, the

Debtors are required to provide the Landlords more than a deferred administrative claim. Under

section 361 of the Bankruptcy Code, only a contemporaneous transfer of value satisfies the

requirements of adequate protection.

               14.    Certain the Debtors’ locations are open and operating and the majority of

the Debtors’ locations will be open by the end of June. Even for the minority of locations that

remain closed during the Extension Period, the Debtors’ property is being stored at the Premises,

and Landlords are coming out of pocket for the payment of expenses such as taxes, common area

maintenance, utilities, and insurance (the “Hard Costs”). Currently, Landlords are acting as

involuntary, unsecured, post-petition, interest-free lenders to the Debtors. No other

administrative claimants are placed in this same position. Thus, to protect Landlords’ interests,

Landlords are entitled to immediate payment of a reasonable rate for the storage costs for the

months of July and August, as well as for Debtors’ use and occupancy from the Petition Date

through the end June (the “June Stub Rent”). Landlords propose that the reasonable rate for the

storage costs should equal approximately 50% of the Base Rent (as defined in the Objection)

under the Leases.

               15.    In addition, Landlords request that the Debtors pay the real estate taxes,

utilities, and insurance obligations due under the Leases for the months of July and August, as

well as for the June Stub Rent period.          Landlords should not have to bear the risk of

administrative insolvency for these basic Hard Costs under the Leases. As reflected in the




                                            6
              Case 20-11558-KBO        Doc 368      Filed 06/29/20     Page 7 of 10




Objection, these Hard Costs can range between 15-50% of the total monthly lease obligations

arising under the Leases per month.

               16.     Going forward, the Landlords are entitled to the same reasonable rate of

monthly storage costs and periodic payments for the Hard Costs for the duration of the Extension

Period. To the extent that the Debtors resume operations at any of the Premises, the Debtors

should be required to immediately resume payment in full of the amounts due under the Leases

for all rents and charges.

III.   RESERVATION OF RIGHTS

               17.     Landlords reserve the right to amend and/or supplement this Request and

to raise any additional adequate protection requests at any hearing on the Extension Motion and

DIP Motion. Landlords also reserve all rights regarding the allowance of their administrative

expense claims arising during the Extension Period or otherwise.

IV.    CONCLUSION

               Based on the foregoing, Landlords respectfully request that the Court enter an

order: (I) granting them adequate protection in the form of: (a) immediate payment of monthly

storage costs for the months of July and August, as well as for the June Stub Rent (in the amount

of approximately 50% of the Base Rent obligations under the Leases); (b) periodic payments for

the real estate taxes, utilities, and insurance for the months of July and August, and for the June

Stub Rent period; (c) the same monthly storage costs and periodic payments for the duration of

the Extension Period on a going forward basis; (d) payment of all rents and other charges upon

resumption of operations at the Premises; and (II) granting such other and further relief as the

Court deems just and proper.




                                             7
           Case 20-11558-KBO   Doc 368   Filed 06/29/20      Page 8 of 10




Dated: June 29, 2020               Respectfully submitted,
Wilmington, Delaware
                                   /s/ Laurel D. Roglen
                                   Leslie C. Heilman, Esquire (No. 4716)
                                   Laurel D. Roglen, Esquire (No 5759)
                                   BALLARD SPAHR LLP
                                   919 N. Market Street, 11th Floor
                                   Wilmington, DE 19801
                                   Telephone: (302) 252-4465
                                   Facsimile: (302) 252-4466
                                   E-mail: heilmanl@ballardspahr.com
                                            roglenl@ballardspahr.com

                                          and

                                   Dustin P. Branch, Esquire
                                   BALLARD SPAHR LLP
                                   2029 Century Park East, Suite 800
                                   Los Angeles, CA 90067-2909
                                   Telephone: (424) 204-4354
                                   Facsimile: (424) 204-4350
                                   E-mail: branchd@ballardspahr.com

                                          and

                                   Craig Solomon Ganz, Esquire
                                   BALLARD SPAHR LLP
                                   1 East Washington Street, Suite 2300
                                   Phoenix, AZ 85004-2555
                                   Telephone: (602) 798-5427
                                   Facsimile: (602) 798-5595
                                   E-mail: ganzc@ballardspahr.com

                                   Attorneys for Brixmor Operating Partnership LP,
                                   Centennial Real Estate Company, LLC, CenterCal
                                   Properties, LLC, Citivest Commercial Investments,
                                   LLC, Federal Realty Investment Trust, GS Pacific
                                   ER LLC, Houston Willowbrook LLC, PGIM Real
                                   Estate, Realty Income Corporation, Seven Hills
                                   Properties, LLC, ShopOne Centers REIT Inc.,
                                   Starwood Retail Partners, LLC, and The Macerich
                                   Company




                                  8
         Case 20-11558-KBO   Doc 368   Filed 06/29/20   Page 9 of 10



                              SCHEDULE A

                    BRIXMOR OPERATING PARTNERSHIP LP
   Store No. 695           Baytown Shopping Center         Baytown, TX
    Store No. 98                 Carmen Plaza              Camarillo, CA
   Store No. 313           Clear Lake Camino South          Houston, TX
   Store No. 672                 Jester Village             Houston, TX
   Store No. 301                 Orange Grove               Houston, TX
Store No. Unknown                Suffolk Plaza           East Setauket, NY
                  CENTENNIAL REAL ESTATE COMPANY, LLC
Store No. Unknown               MainPlace Mall            Santa Ana, CA
                         CENTERCAL PROPERTIES, LLC
Store No. Unknown         The Collection at RiverPark       Oxnard, CA
                  CITIVEST COMMERCIAL INVESTMENTS, LLC
Store No. Unknown               Alemany Blvd.            San Francisco, CA
Store No. Unknown           Temecula Town Center           Temecula, CA
                    FEDERAL REALTY INVESTMENT TRUST
Store No. Unknown            Olivo at Mission Hills      Mission Hills, CA
Store No. Unknown             San Antonio Center         Mountain View, CA
                               GS PACIFIC ER LLC
Store No. Unknown               Eastridge Center           San Jose, CA
                        HOUSTON WILLOWBROOK LLC
Store No. Unknown                Willowbrook                Houston, TX
                               PGIM REAL ESTATE
Store No. Unknown           Annapolis Town Center           Parole, MD
Store No. Unknown                  The MET                Costa Mesa, CA
Store No. Unknown     Woodmore Towne Centre at Glenarden  Glenarden, MD
                        REALTY INCOME CORPORATION
Store No. Unknown           9919 W. Oak Park Blvd.          Sunrise, FL
Store No. Unknown         1265 NW Waterhouse Ave.         Beaverton, OR
                       SEVEN HILLS PROPERTIES 31, LLC
Store No. Unknown              465 W. Arlington            Gladstone, OR
                         SHOPONE CENTERS REIT INC.
   Store No. 198             McKinley Crossroads            Corona, CA
                      STARWOOD RETAIL PARTNERS LLC
Store No. Unknown                   Belmar                Lakewood, CO
Store No. Unknown                 Capital Mall             Olympia, WA
Store No. Unknown             Solano Town Center           Fairfield, CA
                          THE MACERICH COMPANY
Store No. Unknown              Green Acres Mall          Valley Stream, NY
Store No. Unknown              Lakewood Center            Lakewood, CO
Store No. Unknown                Pacific View               Ventura, CA
Case 20-11558-KBO   Doc 368       Filed 06/29/20   Page 10 of 10




                              2
